DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:
In claim 4, it is suggested that lines 1-2 be amended to read: --…further comprising 
In claim 4, it is suggested that lines 1-2 be amended to read: --…further comprising.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “there is no other pathway other than the passive respirator intake pathway between the cup exterior surface and the interior surface” in lines 17-18, which seems to mean there is only one pathway for air to enter the interior of the cup from the exterior.  However, the claim also recites “at least one aperture covered by at least one filter” in line 16 which seems to allow for multiple pathways through the face covering cup.  Thus, it is not clear if the assembly of claim 1 is allowed to have multiple apertures and filters defining multiple pathways or if the claim is limited to just one aperture and filter defining one pathway.  For purposes of examination, the former broader interpretation will be applied and the limitation “there is no other pathway other than the passive respirator intake pathway between the cup exterior surface and the interior surface” is interpreted to mean there is no pathway through the face covering cup that is not covered by a filter.  
Claim 6 recites the limitation "the cup periphery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, line 5 recites “at least an inlet-outlet aperture” which is indefinite because it is not clear if the limitation is to be interpreted as an aperture defining an  inlet OR an outlet or if the limitation is to be interpreted as an aperture defining an inlet AND an outlet.  For purposes of examination, the former broader interpretation will be applied.
Claims 2-5, 7, and 9-16 are rejected based solely on their dependency to rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 18 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 18, lines positively recites “the wearer’s nostrils and mouth” in line 2.  It is suggested that the claim be amended to read --further defining a cup center pointconfigured to reside between the wearer’s nostrils and mouth when worn…-- in order to overcome the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee (US 2006/0230485).
As to claim 1, Lee discloses a passive transparent respirator assembly (Fig. 6, Fig. 7) comprising: a transparent face covering cup (mask body 10, described as see-through/transparent in paragraph [0021]) comprising a nose covering region configured to cover human nostrils and at least a portion of a human nose (see Fig. 6, Fig. 7), a mouth covering region configured to completely cover a human mouth (see Fig. 6, Fig. Fig. 7) without any external viewable obstruction to the human mouth when the human mouth is closed (Fig. 6, shows the filters 20 on respective sides of the mouth, thus not obstructing the view of the mouth and Fig. 7 shows the filter 20 just below where the closed mouth would be, as shown in Fig. 6 for comparison, see also paragraph [0040] describing the filter(s) 20 being near the edge of the mask body 10), a chin covering region configured to cover at least a portion of a human chin (see Figs. 6 and 7 showing the lower end of the mask body 10 covering the front of the wearer’s chin), and two cheek covering regions located on either side of a midline and configured to cover a portion of a human cheek, the midline is defined as bisecting the face covering cup extending along and bisecting the nose covering region and the chin covering region (see the left and right lateral ends of the mask body 10 covering respective portions of the cheeks adjacent the nose, Figs. 6 and 7), the face covering cup 10 is unitary (body 10 is shown as one piece formed of transparent synthetic resin, paragraph [0021]), the face covering cup 10 is further defined by a cup exterior surface (facing away from the wearer) and a cup interior surface (facing toward the wearer); at least one aperture 10b extending through the face covering cup 10 from the cup exterior surface to the cup interior surface (through holes 10b, paragraph [0040]), the at least one aperture 10b covered by at least one filter 20, which together comprise a passive respirator intake pathway, there is no other pathway other than the passive respirator intake pathway between the cup exterior surface and the interior surface (paragraphs [0039]-[0040], no exhaust valve is shown in the Fig. 6 or Fig. 7 embodiments, thus the only pathway is through the filter 20). 
As to claim 2, Lee discloses that the passive respirator intake pathway is only in the chin covering region (Fig. 7 reads on this embodiment as the filter 20 is only located in the chin region). 
As to claim 4, Lee discloses a cup periphery that bridges the cup exterior surface and the cup interior surface, the cup periphery comprising a lip (see outwardly extending perimeter of mask body 20, shown in Fig. 6 and 7 and also in Fig. 3) that extends outwardly from the cup exterior surface. 
As to claim 5, Lee discloses a cup periphery that bridges the cup exterior surface and the cup interior surface, the cup periphery comprising a lip (see outwardly extending perimeter of mask body 20, shown in Fig. 6 and 7 and also in Fig. 3) that extends outwardly from the cup exterior surface along at least part of the cup periphery. 
Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kyung et al. (US 2018/0256926).
As to claim 8, Kyung discloses a transparent facemask assembly 100 (Fig. 1) comprising: a face covering cup 110 configured to cover human nostrils, a human mouth and at least a portion of a human chin when worn by a human (see Fig. 1), the face covering cup 110 is composed of a pliable and essentially resilient transparent polymer (paragraph [0039]); a filter system 120 comprising at least a breather filter 120 that covers at least an inlet-outlet aperture in the face covering cup 110 (Fig. 1, paragraph [0048]), no part of the filter system is in a mouth covering region (see Fig. 1), the face covering cup 110 defining the mouth covering region as being configured to essentially cover a closed human mouth when worn (see Fig. 1), the mouth covering region further comprising an unobstructed transparent window configured to provide an unobstructed view of the human mouth when closed as viewed by an onlooker (the body 110 is formed of transparent material and thus defines the unobstructed transparent window). 
As to claim 9, Kyung discloses that the breather filter 20 is attached to the face covering cup 110 (paragraph [0048]-[0050]). 
As to claim 10, Kyung discloses that the face covering cup 110 is a unitary element (body 10 is shown as one piece in Figs. 1-2 and described as being formed of a transparent rubber (paragraph [0039]). 
As to claim 11, Kyung discloses that the transparent polymer is essentially clear (paragraph [0039], transparent material such that the facial expression of the user may be viewed). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0230485).
As to claim 3, Lee discloses that the passive respirator intake pathway is in the chin covering region (as shown in the Fig. 7 embodiment having the filter 20 in the chin region) OR the cheek covering region (as shown in the Fig. 6 embodiment having a filter 20 in each cheek region), but does not explicitly disclose that the mask has both pathways. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the respiratory assembly of Lee so that the pathway/filters 20 are provided in BOTH the cheek covering regions and the chin covering region since adding supplementary filters involves only routine skill in the art and would provide the benefit of enhanced air flow and filtering capacity the respirator.
As to claim 6, Lee does not disclose in the Fig. 6 or Fig. 7 embodiments a filter gasket that covers the cup periphery. However, Lee does disclose an alternative embodiment having a filter gasket (filter 20 in the Figs. 1-3, 5, and 8-11 embodiments) that covers the cup 10 periphery (paragraph [0023]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the respiratory assembly of Lee to include the peripheral filter 20 in addition to the chin covering or cheek covering filters since adding supplementary filters involves only routine skill in the art and would provide the benefit of enhanced air flow and filtering capacity the respirator.
As to claim 7, the modified assembly of Lee discloses that the filter gasket is a permeable filter material configured to contact a person's face when being worn (the peripheral filter 20 in Figs. 1-3, 5 and 8-11 provides a passageway through which air is inhaled, paragraph [0023], it is in contact with the wearer’s face through its airtight seal member 22, paragraph [0024]). 

Claims 8 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2006/0230485), in view of Kyung et al. (US 2006/0230485).
As to claim 8, Lee discloses a transparent facemask assembly (Fig. 6, Fig. 7) comprising: a face covering cup (mask body 10) configured to cover human nostrils, a human mouth (see Fig. 6, Fig. 7), and at least a portion of a human chin when worn by a human (see Figs. 6 and 7 showing the lower end of the mask body 10 covering the front of the wearer’s chin), the face covering cup 10 is composed of a transparent polymer (transparent synthetic resin, such as polyethylene, paragraph [0021]) a filter system 20 comprising at least a breather filter 20 that covers at least an inlet-outlet aperture in the face covering cup (see Figs. 6 and 7, paragraph [0039]-[0040]), no part of the filter system 20 is in a mouth covering region (see Figs. 6 and 7) the face covering cup 10 defining the mouth covering region as being configured to essentially cover a closed human mouth when worn (Fig. 6 shows the filters 20 on respective sides of the mouth, thus not in a mouth covering region and Fig. 7 shows the filter 20 just below where the closed mouth would be, as shown in Fig. 6 for comparison, see also paragraph [0040] describing the filter(s) 20 being near the edge of the mask body 10), the mouth covering region further comprising an unobstructed transparent window configured to provide an unobstructed view of the human mouth when closed as viewed by an onlooker (the body 10 is formed of transparent material and thus defines the unobstructed transparent window).
Lee does not disclose that the transparent polymer of the mask body is a pliable and essentially resilient polymer.  However, Kyung teaches a mask body being a pliable and essentially resilient transparent polymer (rubber, paragraph [0039]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the facemask assembly of Lee so that the material of the transparent mask body is a transparent rubber, as taught by Kyung, in order to provide a suitable material choice for a transparent mask body which has a degree of stretch and flexibility for conforming to the wearer’s facial anatomy.  
As to claim 12, Lee discloses that the transparent facemask assembly is a passive facemask (see Figs. 6 and 7, there is no source of forced air through the mask; rather air is simply drawn in by the wearers inhalation pressure; thus it is passive). 
As to claim 13, the modified assembly of Lee discloses that the face covering cup further defines a chin covering region as being configured to cover a human chin when worn (see Fig. 7), the chin covering region is below the mouth covering region, the filter system 20 resides in the chin covering region (see Fig. 7). 
As to claim 14, while Lee discloses that the filter system is in the chin covering region (as shown in the Fig. 7 embodiment having the filter 20 in the chin region) OR the cheek covering region (as shown in the Fig. 6 embodiment having a filter 20 in each cheek region), but does not explicitly disclose that the mask can include both a filter in the chin covering region AND the cheek covering region. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the respiratory assembly of Lee so that the filters 20 are provided in BOTH the cheek covering regions and the chin covering region since adding supplementary filters involves only routine skill in the art and would provide the benefit of enhanced air flow and filtering capacity the respirator.
As to claim 15, the modified assembly of Lee discloses that the face covering cup is further defined by a cup periphery that bridges a cup exterior surface and the cup interior surface, the cup periphery comprising a lip that extends outwardly from the cup exterior surface along at least part of the cup periphery (see outwardly extending perimeter of mask body 20, shown in Fig. 6 and 7 and also in Fig. 3).
As to claim 16, the modified assembly of Lee does not discloses a filter gasket that covers the cup periphery.  However, Lee does teach an alternative embodiment having a filter gasket (filter 20 in the Figs. 1-3, 5, and 8-11 embodiments) that covers the cup 10 periphery (paragraph [0023]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the respiratory assembly of Lee to include the peripheral filter 20 in addition to the chin covering or cheek covering filters since adding supplementary filters involves only routine skill in the art and would provide the benefit of enhanced air flow and filtering capacity the respirator.
As to claim 17, Lee discloses a face covering cup (mask body 10, Fig. 7) comprising: a nose covering region that is configured to cover human nostrils and at least a portion of a human nose (see Fig. 7), a mouth covering region configured to essentially cover a human mouth and human lips when worn and when the human mouth is closed (see Fig. 7), a chin covering region configured to cover at least a portion of a human chin (see Fig. 7 showing the lower end of the mask body 10 covering the front of the wearer’s chin); at least one air exchange aperture in the face covering cup, the at least one air exchange aperture located in the chin covering region and not in the mouth covering region (see Fig. 7 showing the opening receiving filter 20 over the wearer’s chin; from looking at Fig. 6 one can see that the filter in Fig. 7 would be located just under the lower lip when the mouth is closed; see also paragraph [0040] describing the filter 20 being near the lower edge of the mask body 10), a filter 20 configured to cover the at least one air exchange aperture, no part of the mouth covering region obstructed by the filter (see paragraphs [0039]-[0040]), the face covering cup 10 is composed of a transparent polymer (transparent synthetic resin, such as polyethylene, paragraph [0021]). 	
Lee does not disclose that the transparent polymer of the mask body is a resilient polymer.  However, Kyung teaches a mask body being a resilient transparent polymer (rubber, paragraph [0039]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the facemask assembly of Lee so that the material of the transparent mask body is a transparent rubber, as taught by Kyung, in order to provide a suitable material choice for a transparent mask body which has a degree of stretch and flexibility for conforming to the wearer’s facial anatomy.  
As to claim 18, the modified face covering cup of Lee discloses a cup center point residing between the wearer's nostrils and mouth and in line with a centerline that bisects the face covering cup along the nose covering region and the chin covering region, the cup center point being at least 1 inch from the chin covering region (see annotated Fig 7 below showing that the center point appears to be just below the bottom of the nose of the wearer, which would inherently be at least an inch above the top of the chin of the wearer, for the average human adult). 

    PNG
    media_image1.png
    627
    463
    media_image1.png
    Greyscale

As to claim 19, the modified face covering cup of Lee discloses that the mouth covering region is not obscured by any part of a facemask assembly including the filter (see Fig. 7 of Lee). 
As to claim 20, the modified face covering cup of Lee is exclusively part of a passive facemask (see Figs. 6 and 7, there is no source of forced air through the mask; rather air is simply drawn in by the wearers inhalation pressure; thus it is passive).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coletti (US 1,491,674) discloses a mask having filters which lie over the wearer’s cheeks and do not obstruct the mouth region.
Fisichella (US 4,323,063) discloses a mask having transparent central portion and a peripheral filter portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785